internal_revenue_service department of la bay q q dollar_figure washington dc contact person s i n telephone number in reference to date jan i999 employer_identification_number key district t k vegend r e f d i e z o v o w o h h h x r e t i b t e d i t dear applicant this letter is in reply to the letter from your authorized representative dated june rulings with respect to the tax consequences of a proposed merger and the related transactions described below in which m and n requested m is an organization recognized by the internal_revenue_service as exempt from federal_income_tax under sec_501 of the internal_revenue_code organization described in sec_509 of the code and is the parent organization of a group ruling with subordinates exempt under sec_501 is a publicly supported m n is an organization recognized by the service as exempt from federal_income_tax under sec_501 of the code is the parent organization of exempt under sec_501 a group ruling with subordinates n m’s purpose is to provide educational_services to m specializing in a particular field educational activities consisting primarily of self-assessment programs post-graduate courses audio cassette programs clinical information management programs and educational and career development m lobbies promotes and participates in public policy issues including policy development scientific m conducts extensive affairs technical assessment programs secretarial services and scientific policy research policy activities m publishes several industry journals each with a substantial subscriber base of incorporation to provide that its name be changed to m-n in addition to its educational and m will amend its certificate n was established for the purposes of representing m who a n conducts education certain n owns all of the stock of p p shares staff and facilities with n paying n specialize in a particular field and of addressing pertinent socioeconomic issues to m certifications and lobbying for-profit organization the primary activity of which is the provision of lobbying services for certain specialty organizations for its share of staff time its use of facilities and all other applicable overhead via a cost allocation p’s board_of directors is comprised of n senior-level employees stock interest in q which in turn holds a interest in r purchase develop and operate an office building with rentable space unrelated for-profit third party holds the other limited_partnership_interest is affiliated with and controls s which was created to engage in research and educational projects n also operates a program t as a division of its operations which provides certification and laboratory education for its members and certain of their employees on a fee basis t efficiency and safety n seeks to improve the level of laboratory effectiveness a_trust exempt under sec_501 of the code n also holds a limited_partner interest in r a limited_partnership which was organized to n also holds a general_partner in addition n through and an is r o is a newly formed organization that has been recognized as exempt from federal_income_tax under sec_501 of the code n will merge some of its activities into the political action committee is the lobbying_activities currently undertaken by n will n currently expends between dollar_figurex and dollar_figurex annually on this both m and n engage in lobbying_activities and n controls a a political action committee segregated fund of n rather than a separately incorporated entity activity primarily be conducted by m-n after the merger but will also continue to engage in some lobbying through p and the political action committee will be controlled by that m-n will spend between dollar_figurex and dollar_figurex annually on lobbying subsequent to the merger relative to all the activities that will be conducted by m-n which will have an operating budget in excess of dollar_figurex this amount will not be substantial the parties anticipate both m and n desire to merge the charitable and educational programs of the respective entities into m merge some of the af if pece and divest themselves of any remaining remaining programs into activities specifically the parties intend that n will merge into oo the initial directors of will be those person sec_2 who are members of the board_of regents of m on the effective date of the merger transaction the governing structure of m will be changed by amendment to m’s certificate of a incorporation to provide that its name will be m-n amendment to the bylaws of m such that b every current member in good standing of a component society of n at the time of closing will be a member of m-n adopting these changes or amendments as c of the effective date of the merger transaction and causing the election or appointment to da its board_of regents of certain persons effective no later than the effective date of the merger transaction the parties expect to cause the appointment of certain officers of m-n and promptly after the effective date of the merger transaction those programs of n and any assets a associated therewith which in the judgment of the board_of regents of m-n are charitable and educational will be transferred without consideration to and become programs of m-n those programs of n and any assets b associated therewith which are in the nature of trade_association activities except most lobbying_activities will remain activities of o and operate to the extent deemed appropriate by the board_of p will be owned by o and p will share staff the stock of a e s and facilities with paying o for its share of staff time its use of facilities and all other applicable overhead via a cost allocation action committee will be transferred to control_over the political s will be dissolved c its dissolution s’s assets will be transferred to m-n which will conduct activities similar to those historically performed by s prior to the merger however prior to the majority of the total lobbying dad activities will be performed at the national level by m-n a limited number of the local chapters will perform a small percentage of the total lobbying_activities the balance of the total lobbying_activities will be performed by p on behalf of m-n and o will encourage state e chapter component societies formerly of m and n to merge in a manner similar to the transaction described above concerning m-n and o intends to dissolve the political action all existing political action committee funds subsequent to the utilization of all remaining committee a short specified amount of time after the merger will be used with respect to the elections by that date political action committee funds the political action committee will be terminated in the event that funds remain in the political action committee subsequent to the elections such funds will be contributed to either another political action committee or to an organization exempt under sec_501 of the code ’ m-n will maintain control of o through the existence of an is expected that the top officers of m will be on the new identical board_of directors with respect to the two entities it boards of directors with respect to the two entities committee of the board_of directors will be granted responsibility for the control of o’s management team control will be exercised periodically and from time to time as the board_of directors deems reasonable officers of the two organizations and the responsibilities for the day-to-day operation of o will be vested in individuals who such there will be no common a poss do not share such responsibilities with m-n extent that there are individuals employed by m-n with specific technical expertise or relevant office management skills which may be needed by m-n will contract out such services at a fair and equitable allocation of the appropriate cost to contracted individuals will have no operational authority over however to the these sec_501 of the code provides for exemption from federal_income_tax of organizations organized and operated exclusively for charitable scientific or educational_purposes provided no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1 c -1 d of the income_tax regulations provides that the term charitable is used in sec_501 in the law of of the code in its generally accepted legal sense charity the promotion of health is considered to be a charitable purpose sec_501 of the code provides for the exemption from federal_income_tax of business_leagues chambers_of_commerce real-estate boards or boards_of_trade not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 of the income_tax regulations provides that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit same general class as a chamber of commerce or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons it is an organization of the sec_509 of the code provides that an organization will be excepted from classification as a private_foundation if it normally receives more than one-third of its support from any combination of gifts grants contributions or membership fees and gross_receipts from admissions sales of merchandise performance of services or furnishing of facilities in an activity which is not an unrelated_trade_or_business normally receives not more than one-third of its support from the sum of gross_investment_income and the excess of the amount of the unrelated_business_taxable_income over the amount of tax imposed by sec_511 and sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 sec_512 of the code defines the term unrelated_business_taxable_income as the gross’ income derived by any organization from any unrelated_trade_or_business regularly carried on by it modifications less certain allowable deductions and sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of the function constituting the basis of its exemption sec_1_513-1 of the regulations provides that trade is substantially related only if the causal relationship is or business is related to exempt purposes in the relevant sense only where the conduct of the business activities has causal relationship to the achievement of exempt purposes it a substantial one of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes the regulation continues that for the conduct and subsequent to the proposed reorganization m-n will operate of the code the transfers and actions described exclusively for charitable purposes within the meaning of sec_501 above in and of themselves will have no adverse effect ona determination of exempt status or exception from private_foundation_status the creation of do not involve the regular carrying on of unrelated_trade_or_business within the meaning of sec_513 of the code further the proposed merger of m and n and n is aware that the local chapter under its group ruling will need to seek a new group ruling as a result of its new relationship with due to the cessation of n’s existence under revproc_80_27 c b the cessation of a parent’s existence causes a group exemption to terminate local chapters under the group exemption to m will not need to be covered under a new group exemption ruling in light of the fact that their national organization continues to promote its exempt purposes and is thus not considered to have ceased its existence the ole ne it is the position of the service that a parent organization a taxable subsidiary_corporation which holds all of the stock of is not thereby precluded from recognition of exemption under sec_501 of the code where the subsidiary is formed for a bona_fide business_purpose and is not a mere instrumentality of the parent organization and where the parent organization does not actively participate in the day-to-day management of the subsidiary 501_c_3_organization may appoint the subsidiary’s board_of directors or where the chief_executive_officer of the sec_501 organization may sit on the boards of the taxable entities does not alter this position even considering circumstances where the section accordingly based on the facts and circumstances concerning the reorganization and related transactions as stated above we rule as follows after the amendment of the certificate of incorporation and bylaws of m and the reorganization including the proposed transfer of assets and activities and the sharing of personnel services facilities and expenses by and between m-n m-n formerly named m will continue to be exempt from income_tax under sec_501 of the code and p after the proposed transaction m-n will continue to qualify as an organization that is not a private_foundation because it is described in sec_509 of the code the proposed transfers of assets and activities and the sharing of personnel services facilities and expenses by and between m-n and p as described above will not give rise to unrelated_business_taxable_income under sec_511 through of the code to either m-n or n after the amendment of the certificate of incorporation and bylaws of m-n and the proposed reorganization m-n can administer certain activities of behalf of itself and oo such as a single itemized dues statement for the collection of dues for both organizations and the local chapters without loss of m- n’s exempt status and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business under sec_162 of the code however extends to the portion of dues or other similar amounts paid to dues payor must be notified of the amounts allocable to lobbying or political expenses for which a deduction is disallowed the disallowance of a deduction for ordinary and the after the proposed transaction the activities particularly the political activities of o will not be goo te attributed to m-n in a manner that will jeopardize the status of m-n under sec_501 of the code the proposed transaction will have no adverse impact on the group exemption covering the local chapters of m the fact that m-n and o will be affiliated through common membership will not cause loss of exempt status under sec_501 and sec_501 respectively the existence of the political action committee controlled by n being dissolved as described will not jeopardize the tax exempt status of either m-n or these rulings are based on the understanding that there will be no material changes in the facts upon which they are based any such change should be reported to your key district_director because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records district_director a copy of this ruling is being forwarded to your key except as we have specifically ruled herein we express no opinion as to the consequences of these transactions under the cited provisions or under any other provisions of the code this ruling is directed only to the organization that requested it may not be used or cited as precedent sec_6110 of the code provides that it if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours g8igre8 amanda garland a carter chief exempt_organizations technical branch
